      0:19-cv-01905-MGL         Date Filed 07/16/20      Entry Number 21        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

SCOTTIE WILLIAMS,                                §
                              Plaintiff,         §
                                                 §
                                                 §
vs.                                              § CIVIL ACTION NO. 0:19-1905-MGL-PJG
                                                 §
ANDREW SAUL,                                     §
Commissioner of Social Security                  §
Administration,                                  §
                           Defendant.            §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION,
      REVERSING DEFENDANT’S DECISION, AND REMANDING THE CASE TO
         DEFENDANT FOR FURTHER ADMINISTRATIVE PROCEEDINGS

       This is a Social Security appeal in which Plaintiff Scottie Williams seeks judicial review of

the final decision of Defendant Andrew Saul (Saul) denying his claim for disability insurance

benefits. The matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge suggesting Saul’s decision be reversed and this case be remanded

for further administrative proceedings as detailed in the Report. The Magistrate Judge filed the

Report in accordance with 28 U.S.C. §•636 and Local Civil Rule 73.02 for the District of South

Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
      0:19-cv-01905-MGL           Date Filed 07/16/20       Entry Number 21         Page 2 of 2




determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

        The Magistrate Judge filed the Report on July 7,, 2020, and Saul filed a reply on July 15,

2020, stating he would not be filing any objections to the Report. “[I]n the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee’s note). Moreover, a failure to object waives appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court Saul’s decision is REVERSED and this case is REMANDED for further administrative

proceedings as set forth in the Report.

        IT IS SO ORDERED.

        Signed this 16th day of July, 2020, in Columbia, South Carolina.

                                                    /s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE




                                                   2
